Order entered September 2, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00414-CR

                             ISAAC PUGH, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the 219th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 219-81674-2021

                                      ORDER

         Before the Court is attorney Robert L. Koehl’s August 27, 2022 motion to

withdraw as counsel for appellant. We GRANT the motion and DIRECT the

Clerk of the Court to remove Robert L. Koehl as counsel of record for appellant.

         We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this

order.
      Once appointed, appellate counsel shall review the record and, within

THIRTY DAYS of the date of appointment, shall notify the Court in writing

whether counsel intends to: (1) file a new brief replacing the July 11, 2022 brief

filed by former counsel; (2) file a supplemental brief; or (3) adopt the July 11,

2022 brief as filed.

      We DIRECT the Clerk of the Court to send copies of this order to: the

Honorable Jennifer Edgeworth, Presiding Judge, 219th Judicial District Court;

Robert L. Koehl; Lisa Braxton, Chief–Appellate Division, Collin County District

Attorney’s Office; and appellant Isaac Pugh, TDCJ No. 02395458, Ellis Unit, 1697

FM 980, Huntsville, Texas 77343.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal will be reinstated when the order appointing new counsel is received or

the Court deems it appropriate to do so.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE




                                           –2–